Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 18 recites the limitation "the edge learning machine" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Clarification/correction required.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Das et al (US 2017/0064037 Al), hereinafter Das, in view of Rakib (US 2017/0019297 Al).
Regarding claim 1, Das (Figure 4, para [0008]) teaches a system comprising a housing 150-c with one or more edge processors 215-b to handle processing on behalf of a mobile target 115-b or to provide local data to the mobile target or to provide artificial intelligence for the mobile target; one or more antennas 435 coupled to the housing.
Das does not explicitly teach a processor to control a directionality of the antennas in communication with the mobile target using 5G or 6G protocols.
Rakib (Figures 1, 3 and 6) teaches a system for providing wireless communication services comprising a processor 130 controlling a directionality of antennas 102A2 and 102A3 in communication with a mobile target 114p using 5G protocols (para [0065], [0078], [0079], [0082], [0083] and [0096]).


Regarding claim 2, as applied to claim 1, Rakib (Figure 3, para [0078]) teaches that the processor calibrates a radio link between a transceiver in the housing and a client device.
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Gove (US 2016/0127641 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor process images from one or more mobile target cameras for location identification, ridesharing pick-up, or delivery.
Gove (para [0186]) teaches a system using a processor process images from one or more mobile target cameras.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Das/Rakib with a processor process images from one or more mobile target cameras for location identification, ridesharing pick-up, or delivery.
6.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Tsuda (US 2011/0118967 Al).


Tsuda (para [0036]) teaches a system comprising a processor that detect road signs.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Das/Rakib the capability to detect real time hazard or road signs, as taught by Tsuda, doing so would prevent potential hazard.
7.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Zimmerman (US 2018/0287255 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor moves actuators coupled to the antennas.
Zimmerman (Figure 1, para [0005]) teaches an antenna system including a processor 142 moving actuators 140-1 coupled to antennas 112-1 to 112-5.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Das/Rakib to move actuators coupled to the antennas, as taught by Zimmerman, doing so would allow the scanning of the antennas toward a desired direction for enhanced operation.
8.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Smyth et al (US 2017/0023702 Al), hereinafter Smyth.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the local data comprises weather or location data.


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the processor of Das/Rakib to process weather or location data, as taught by Smyth, doing so would enable the user with useful information regarding weather conditions.
9.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Guo et al (US 2019/0116128 Al), hereinafter Guo.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the one or more edge processors handle video content, healthcare, robotics, autonomous vehicle, augmented reality, virtual reality, extended reality, factory automation, gaming, asset tracking, or surveillance.
Guo (para [0028]) teaches a system comprising edge processor handling content pertaining to augmented reality or virtual reality.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the edge processor of Das/Rakib to handle video content, healthcare, robotics, autonomous vehicle, augmented reality, virtual reality, extended reality, factory automation, gaming, asset tracking, or surveillance, as taught by Guo, doing so would leverage edge computing to enable processing between edges of the network and the cloud to reduce the amount of video that is uploaded to the cloud for analysis thus increases system efficiency.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Periaswamy et al (US 2019/0098035 Al), hereinafter Periaswamy.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the mobile target comprises plant or manufacturing equipment.
Periaswamy (para [0042]) teaches an edge computing system comprising an edge processor used within industrial plants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the mobile target to comprise plant or manufacturing equipment, as taught by Periaswamy, doing so would provide controlling and monitoring process environments within industrial plants.
11.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rikab, and further in view of Anderson (US 2019/0052914 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the one or more edge processors provide traffic, transit, search, routing, telematics, weather, tracking, positioning, high definition map, or geo-enrichment data.
Anderson (para [0031]) teaches an edge computing system for delivery of traffic content.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the edge processors of Das/Rakib to provide traffic, transit, search, routing, telematics, weather, tracking, positioning, high definition map, or geo-enrichment data, as taught by Anderson, doing so would provide delivery of media content within the travel industry with high efficiency.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Shaw et al (US 10,085,199 Bl), hereinafter Shaw.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the processor focuses 5G signals to the target with iterative changes in electrical or mechanical orientation of the one or more antennas.
Shaw (col 6, lines 27-30) teaches a system comprising a processor which focuses 5G signals to the target with iterative changes in electrical or mechanical orientation of the one or more antennas.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to focus 5G signals to the target with iterative changes in electrical or mechanical orientation of the one or more antennas, as taught by Shaw, doing so would facilitate efficient wireless communication between devices within the wireless network.
13.	Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Nagaraju et al (US 2018/0032908 Al), hereinafter Nagaraju.
Regarding claim 11, Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the edge processors comprise one or more learning machines or neural networks.
Nagaraju (Figure 7, para [0019]) teaches an edge processor comprising a learning machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a learning machine or neural network with the 
Regarding claim 18, Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention an edge learning machine uses pre-trained models and modifies the pre-trained models for a selected task.
Nagaraju (para [0022]) teaches an edge learning machine that uses pre-trained models and modifies the pre-trained models for a selected task.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an edge learning machine with an edge processor that uses pre-trained models and modifies the pre-trained models for a selected task, as taught by Nagaraju, doing so would improve operation and data analytics for edge computing.
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Chowdhery et al (US 2017/0078626 Al), hereinafter Chowdhery.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention one or more cameras and sensors in the housing to capture security information.
Chowdhery (abstract, para [0014]) teaches a system comprising one or more cameras and sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more cameras and sensors in the housing, as ataught by Chowdhery, doing so would capture security information and leverage edge computing to enable wireless video surveillance processing between edges of the network and the cloud to reduce the amount of video that is uploaded to the cloud for analysis.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Hunn et al (US 2017/0287090 Al), hereinafter Hunn.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the one or more edge processors perform predictive analytics, consumer targeting, fraud detection, or demand forecast.
Hunn (para [0211]) teaches an edge computing system comprising edge processor that perform predictive analytics, consumer targeting, fraud detection, or demand forecast.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the edge processor of Das/Rakib to perform predictive analytics, consumer targeting, fraud detection, or demand forecast, as taught by Hunn, doing so would provide helpful information from an analytics platform that indicate broader measures of goods' performance that will assist in managing operations and contractual obligations.
16.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Rose et al (US 2018/0302377 Al), hereinafter Rose.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention a camera and a processor for individual identity identification.
Rose (para [0033] and [0051]) teaches a system comprising a camera and a processor for individual identity identification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Das/Rakib with a camera .
17.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Yu (US 2019/0122121 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the one or more edge processors applies artificial intelligence to location data.
Yu (Figures 1-4, para [0018] and [0041]) teaches an edge computing system having artificial intelligence.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the edge processors of Das/Rakib to comprise artificial intelligence to location data, as taught by Yu, doing so would enable the system to actively interact with a user in order to obtain location data.
18.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Storms et al (US 2019/0104138 Al), hereinafter Storms.
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention that the one or more edge processors analyze sound, scent, or chemical data from sensors in the housing.
Storms (para [0004]) teaches an autonomous edge device that analyzes sound, scent, or chemical data from sensors in the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the edge processors of Das/Rakib to analyze .
19.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Sugaya (US 2018/0293513 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention an edge learning machine in the housing to provide local edge processing for one or more Internet-of-Things (IOT) sensors.
Sugaya (para [0047]) teaches an edge computing system comprising an edge learning machine to provide local edge processing for one or more Internet-of-Things (IOT) sensors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Das/Rakib with an edge learning machine in the housing to provide local edge processing for one or more Internet-of-Things (IOT) sensors, as taught by Sugaya, doing so would perform internet functions and acquire data for a learning.
20.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Das in view of Rakib, and further in view of Stinnett (US 2019/0044629 Al).
Das/Rakib teaches the claimed invention, as applied to claim 1, except explicitly mention a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.
Stinnett (para [0004] and [0005]) teaches a system comprising a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.
.

Double Patenting
21.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
22.	Claims 1-10, 12-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-18 of U.S. Patent No. 10,707578 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming a system comprising one or more edge processors, one or more antennas coupled to a housing, and a processor to control a directionality of the antennas using 5G or 6G protocols.  Comparison shown below:

Application 16/868658
U.S. Patent 1-,707,578 B1
1.    A system, comprising:


one or more antennas coupled to the housing; and
a processor to control a directionality of the antennas in communication with the mobile target using 5G or 6G protocols.

20.    The system of claim 1, comprising a cloud trained neural network whose network parameters are down-sampled and filter count reduced before transferring to the edge neural network.



one or more antennas coupled to the housing; and
a processor to control a directionality of the antennas in communication with the mobile target using 5G or 6G protocols; and

a cloud trained neural network whose network parameters are reduced before transferring to the edge neural network.

2.    The system of claim 1, wherein the processor calibrates a radio link between a transceiver in the housing and a client device.
3.    The system of claim 1, wherein the processor process images from one or more mobile target cameras for location 


4.    The system of claim 1, wherein the one or more edge processors detect real time hazard detection or road signs.
5.    The system of claim 1, wherein the 
processor moves actuators coupled to the antennas.
5.    The system of claim 1, wherein the    
processor moves actuators coupled to the antennas.
6.    The system of claim 1, wherein the local data comprises weather or location data.
6.    The system of claim 1, wherein the local data comprises weather or location data.
7.    The system of claim 1, wherein the one or more edge processors handle video content, healthcare, robotics, autonomous vehicle, augmented reality, virtual reality, extended reality, factory automation, gaming, asset tracking, or surveillance.
7.    The system of claim 1, wherein the one or more edge processors handle video content, healthcare, robotics, autonomous vehicle, augmented reality, virtual reality, extended reality, factory automation, gaming, asset tracking, or surveillance.
8.    The system of claim 1, wherein the 
mobile target comprises plant or manufacturing equipment.
8.    The system of claim 1, wherein the    
mobile target comprises plant or manufacturing equipment.
9.    The system of claim 1, wherein the one or more edge processors provide traffic, 


10.    The system of claim 1, wherein processor focuses 5G signals to the target with iterative changes in electrical or mechanical orientation of the one or more antennas.
12.    The system of claim 1, comprising one or more cameras and sensors in the housing to capture security information.
12.    The system of claim 1, comprising one or more cameras and sensors in the housing to capture security information.
13.    The system of claim 1, wherein the one or more edge processors perform predictive analytics, consumer targeting, fraud detection, or demand forecast.
13.    The system of claim 1, wherein the one or more edge processors perform predictive analytics, consumer targeting, fraud detection, or demand forecast.
14.    The system of claim 1, comprising a camera and a processor for individual identity idenfication.
14.    The system of claim 1, comprising a camera and a processor for individual identity idenfication.
15.    The system of claim 1, wherein the one or more edge processors applies artificial intelligence to location data.
15.    The system of claim 1, wherein the one or more edge processors applies artificial intelligence to location data.

17.    The system of claim 1, comprising an edge learning machine in the housing to provide local edge processing for one or more Internet-of-Things (IOT) sensors.
18.    The system of claim 1, wherein the edge learning machine uses pre-trained models and modifies the pre-trained models for a selected task.
18.    The system of claim 1, wherein the edge learning machine uses pre-trained models and modifies the pre-trained models for a selected task.
19.    The system of claim 1, comprising a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.
19.    The system of claim 1, comprising a cellular device for a person crossing a street near the city light or street light, the cellular device emitting a person to vehicle (P2V) or a vehicle to person (V2P) safety message.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845